Citation Nr: 0706096	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2003 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  The veteran had a 
hearing before the Board in January 2007 and the transcript 
is of record.

According to the evidence on file, a Motion To Advance On The 
Docket (AOD) was granted by the Board, due to good or 
sufficient cause shown, in accordance with the provisions of 
38 U.S.C.A. § 7107 (West 2002 and Supp. 2006) and 38 C.F.R. § 
20.900(c) (2006).

The issue of entitlement to an initial compensable evaluation 
for bilateral sensorineural hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since the date of the grant of service connection, the 
veteran's PTSD primarily results in nightmares, flashbacks, 
difficulties sleeping, anxiety, depression, social isolation 
with a strong preference to be alone, an exaggerated startle 
response and tearfulness all resulting in moderate, but not 
severe, social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, but no 
higher, for post-traumatic stress disorder (PTSD) have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran was awarded service connection for PTSD in a 
November 2005 rating decision and assigned a 30 percent 
disability rating.  The veteran claims the rating does not 
accurately depict the severity of his current condition.  It 
is noteworthy that this appeal is from a rating that granted 
service connection and assigned the initial rating for PTSD.  
Accordingly, "staged" ratings may be assigned, if warranted 
by the evidence. Fenderson v. West, 12 Vet. App. 119 (1999).  
Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the medical files show the veteran was 
diagnosed with PTSD as early as June 2004. Aside from one 
2003 VA examination, where PTSD was not diagnosed but a GAF 
score of 75 was indicated, the veteran's GAF scores since his 
initial diagnosis have consistently been 55. The DSM-IV 
provides for a GAF rating of 51-60 where there are moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 71-80, 
on the other hand, is assigned where if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational or school functioning (e.g. temporarily falling 
behind in schoolwork).  Id.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
medical records as a whole support an increased rating for 
the veteran's PTSD to 50 percent, but no more. 

The veteran filed his claim for entitlement to service 
connection for PTSD in July 2003.  He was afforded a VA 
examination in October 2003 where the examiner "could not 
justify a diagnosis of Post-Traumatic Stress Disorder" 
because his symptoms seemed brief and intermittent rather 
than an on-going disturbance in his life.  Specifically, the 
veteran claimed to have nightmares, intrusive thoughts and 
sleep disturbances approximately 3 to 4 times a month.  He 
has startle response on anniversary dates with brief periods 
of sadness.  His symptoms have not interfered with his 
ability to engage in numerous hobbies, activities and social 
functions and he has a very good relationship with his wife 
and children.  The examiner noted a GAF score of 75.

Thereafter, the veteran's outpatient treatment records 
indicate a diagnosis of PTSD as early as June 2004.  From 
June 2004 to June 2006, the outpatient treatment records show 
consistent treatment for consistent symptoms and a 
consistently assigned GAF score of 55.  Specifically, the 
veteran's PTSD is mainly manifested by nightmares occurring 
nightly, average of 4 hours of sleep per night, exaggerated 
startle response, tearfulness, anxiety, depression and a 
strong preference to be alone.  Unlike at the time of the 
veteran's VA examination, the veteran no longer engaged in 
any hobbies or activities and required daily "alone time."  
His relationship with his family is still intact because his 
wife is "understanding of his condition."  The psychiatrist 
notes also indicate survival guilt and that the news, media 
and television increase his symptoms.  

The Board finds the recent outpatient treatment records to be 
far more probative than the July 2003 VA examination.  The 
recent records are extremely consistent with one another both 
in explanation of the veteran's symptoms and the assigned GAF 
score.  The 2003 examiner noted very different symptoms.  The 
outpatient treatment records, moreover, are more recent in 
time and thus more indicative of the veteran's current 
condition. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
50 percent disability rating.  See 38 C.F.R. § 4.7.  

The veteran's PTSD symptoms include mood disturbances such as 
anger, anxiety, irritability, depression and significant 
sleep disturbances.  He has exhibited anxiety and depressed 
affect during psychiatric treatment.  The 2004 to 2006 
outpatient treatment records notably indicated the veteran's 
tearfulness and excessive crying.  The notes also indicate 
periodic panic attacks and exaggerated startle response. 

The veteran's psychiatric symptoms also resulted in social 
isolation and detachment from others; he reported no longer 
having the desire to participate in his many hobbies and 
activities as well as requiring daily "alone time." In 
general, the veteran testified he avoids social situations 
where the military or the war is likely to be brought up and 
he much prefers to stay at home over social functions.  The 
veteran also experiences occasional bursts of anger and 
irritability where he feels a loss of control. 

With the exception of the July 2003 examination, the veteran 
has routinely been assigned a GAF score consistent with a 
"moderate" impairment in social and occupational 
functioning, with manifestations such as flattened affect, 
panic attacks, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  This is exactly the criteria for a 50 
percent rating.

The veteran, however, does not have any symptoms ordinarily 
associated with "severe" social and occupational 
impairment, such as impaired familial relationships, thought 
processes or communication, inappropriate behavior, deficient 
personal hygiene, disorientation or memory loss.  More 
importantly, he does not have total social and occupational 
impairment.  He does have deficiencies in these areas, but 
that is contemplated in ratings lower than 70 and 100 
percent.  

Specifically, he has a good relationship with his wife of 23 
years and children.  He owned a funeral home business, which 
he has since sold, but still manages to work part time at the 
business.  His testimony suggests he still enjoys his part 
time job as well as his family.  His thought processes and 
speech are coherent, logical and intact.  He denied any 
suicidal ideation (other than occasional passive thoughts), 
delusions or hallucinations.  Overall, since the veteran has 
some of the criteria for a 50 percent rating, along with 
several psychiatric symptoms not listed in the rating 
schedule such as tearfulness, loss of interest, irritability, 
etc., see Mauerhan, supra, the Board concludes his overall 
level of disability more nearly approximates that consistent 
with a 50 percent rating.  The GAF scores of record support 
the Board's conclusion that a higher rating is warranted. The 
majority of the scores, especially from 2004 to 2006, are 
consistently 55, reflective of a "moderate" impairment in 
social and occupational functioning, which is commensurate 
with a higher degree of social and industrial impairment as 
required for the assignment of a 50 percent disability 
evaluation.  

The VA outpatient treatment records indicate on-going medical 
and psychiatric treatment for PTSD. As explained in more 
detail above, the symptoms throughout the veteran's treatment 
from 2004 to 2006 are consistent with each other.  In 
contrast, no medical evidence supports any of the conclusions 
reached in the veteran's October 2003 VA examination. For 
this reason, staged ratings are not applicable. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 50 
percent schedular rating from the date he filed his claim.  
The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As noted above, the 
criteria for a 70 or 100 percent rating are not met.  He does 
not experience significant familial and occupational 
deficiencies nor is his speech illogical, obscure or 
irrelevant.  He is not in a near-continuous state of panic, 
depression or disorientation.  He does not experience 
hallucinations. He has never exhibited impairment in thought 
processes or communication. He does not exhibit inappropriate 
behavior. His personal hygiene is appropriate. There is no 
objective evidence of disorientation.  He does have some 
social isolation, but he has an overall good relationship 
with his family and continues to work part time. Therefore, a 
higher rating is not warranted.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in September 2003.  That letter advised 
the veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim(s), and has in fact provided additional arguments 
at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a November 2005 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, No 01-1332 (U.S. Vet. 
App. September 20, 2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2003.  Thereafter, VA outpatient treatment records from 2004 
to 2006 showed extensive PTSD treatment equivalent to a VA 
examination.  Most recently the veteran was afforded a 
through psychiatric treatment in June 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's PTSD since 2006.  
That is, the GAF score assigned in the treatment records from 
2004 to 2006 were consistently 55.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA medical findings.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The 2004 to 2006 VA outpatient treatment records are thorough 
and supported by medical evidence.  There is no rule as to 
how current an examination must be, and the Board concludes 
the medical evidence in this case is adequate upon which to 
base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  





ORDER

Entitlement to an initial disability rating of 50 percent for 
post-traumatic stress disorder (PTSD) is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

In this case, the veteran's hearing loss claim must be 
remanded because the evidence of record may not reflect the 
current state of the veteran's disabilities.  Id. His 
bilateral hearing loss was last examined in December 2005.  
During his January 2007 Board hearing, the veteran testified 
that his hearing loss has worsened since that time.  In 
particular he can hear sounds, but has a hard time 
understanding words.  His outpatient treatment records 
indicate a hearing aid replacement in 2006, but otherwise are 
not necessarily indicative of a worsened condition.  Based on 
the veteran's testimony, however, he should be afforded a new 
audiometric examination.

Since it is necessary to remand this claim for the 
reasons discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled, 
specifically in regard to notifying the veteran of the 
evidence necessary to substantiate increased rating 
claims.

The RO should also take this opportunity to obtain any recent 
VA outpatient treatment records from January 2007 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim of entitlement to an 
initial compensable rating for bilateral 
hearing loss. 

2.  Obtain the veteran's medical records 
for treatment from the VA Medical Center 
in Allentown, Pennsylvania from January 
2007 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an audiological examination to 
evaluate the current severity of his 
service-connected bilateral sensorineural 
hearing loss.

4. After the above is complete, 
readjudicate the veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2006).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


